DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuromizu (US 2012/0105737).
Regarding claim 1, Kuromizu discloses a light source device (10, see Figs. 2, 4, Para. 0032) comprising: a rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034)  including a bottom plate (14a, see Fig. 4. Para. 0035) and a first lower side plate (side plates 14b and receiving plates 14d, see Fig. 4. Para. 0035 and 0043) connected to the bottom plate; a light source substrate (LED boards 17, see Figs. 4 and 8, Para. 0036) accommodated in the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034); a plurality of light-emitting diodes (16, see Figs. 4 and 8, Para. 0036) over the light source substrate (LED boards 17, see Figs. 4 and 8, Para. 0036); a front cover (frame 20, see Figs. 2 and 4, Para. 0046) including an upper plate (e.g. 20a, see Fig. 4, Para. 0046) and a first upper side plate (see Figs. 2 and 4) connected to the upper plate, located 

Regarding claim 3, Kuromizu further discloses the notch of the first upper side plate (20) and the notch of the first lower side plate (14d) overlap each other in a direction parallel to an upper surface of the bottom plate (see Figs. 2 and 3).

Regarding claim 9, Kuromizu further discloses further comprising a spacer (e.g. support pins 27, see Fig. 4, Para. 0042) accommodated in the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034), wherein the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034) further includes a second lower side plate opposing the first lower side plate and connected to the bottom plate (14a, see Fig. 4), and the plurality of light-emitting diodes (16) is sandwiched by the first lower side plate and the spacer (see Fig. 4, Para. 0039-0041).

Regarding claim 10, Kuromizu further discloses the space (27) is located over the light source substrate (LED boards 17, see Fig. 4, Para. 0040).

Regarding claim 12, Kuromizu further discloses the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034) has a third lower side plate longer (e.g. 14d, see Fig. 4) than the second lower side plate in a direction perpendicular to a direction in which the second lower side plate extends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2012/0105737).
Regarding claim 11, Kuromizu further discloses a difference between heights of the spacer and the light source substrate (LED boards 17, see Fig. 4 Para. 0042).
However, Kuromizu does not explicitly disclose heights is equal to or more than 1 mm and equal to or less than 3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuromizu by forming the height to equal to or more than 1 mm and equal to or less than 3 mm in order to effectively support the diffuser and provide effective light coupling, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative .  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2012/0105737) in view of KAMADA et al. (US 2018/0046031 hereinafter refer as “KAMADA”).
Regarding claims 7 and 8, the teachings of Kuromizu  have been discussed above. 
However, Kuromizu does not explicitly disclose the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034) further includes a cushioning material over the first lower side plate; wherein the cushioning material is in contact with the light diffuser (diffuser 15a, see Fig. 4, Para. 0034, 0042-0044) or the upper plate.
KAMADA teaches a liquid crystal display device (10, see Figs. 2 and 4, Para. 0141), an optical member (15, see Figs. 2 and 4, Para. 0145), a chassis (14, Para. 0145), a frame (16, see Fig. 2 and 4); wherein an elastic member (21, see Fig. 4, Para. 0154) made of urethane foam is attached to a back surface of the inner end of the frame portion (161) and the elastic member (21) has a light blocking property (see Para. 0154). 
Therefore, in view of KAMADA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuromizu by including a cushioning material over the first lower side plate as suggested by KAMADA in order to prevents damage caused by the contact of the rear .

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2012/0105737) in view of HASEI et al. (US 2006/0291065 hereinafter refer as “HASEI”).
Regarding claims 13, 15-17, Kuromizu discloses a light source device (10, see Figs. 2, 4, Para. 0032) comprising: a rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034)  including a first lower side plate (e.g. side plate 14b on the left side, see Fig. 4, Para. 0035), a second lower side plate (e.g.  side plate 14b on the right side, see Fig. 4. Para. 0035 and 0043) opposing the first lower side plate, and a bottom plate (14a, see Fig. 4, Para. 0035) connected to the first lower side plate and the second lower side plate; a light source substrate (LED boards 17, see Figs. 4 and 8, Para. 0036) accommodated in the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034); a plurality of light-emitting diodes (16, see Figs. 4 and 8, Para. 0036) over the light source substrate (LED boards 17, see Figs. 4 and 8, Para. 0036); and a light diffuser (diffuser 15a, see Fig. 4, Para. 0034, 0042-0044) accommodated in the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034), located over the plurality of light-emitting diodes (see Fig. 4), overlapping the plurality of light-emitting diodes, and spaced away from the plurality of light-emitting diodes, wherein the first lower side plate and the second lower side plate each have an underside guide edge portions of the light diffuser (diffuser 15a, Kuromizu further discloses comprising a prism sheet and a reflective polarizing plate (optical sheet 15b, any one of a diffuser sheet, a diffuser lens sheet, a reflection type polarizing sheet and the like is used, and can be selected as appropriate, see Fig. 4, Para. 0045) each accommodated in the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034).
However, Kuromizu does not explicitly disclose first lower side plate and the second lower side plate each have an upside guide each extending in a direction parallel to the bottom plate, and light diffuser (diffuser 15a, see Fig. 4, Para. 0034, 0042-0044) opposing each other are located in trenches formed by the underside guides and the upside guides; wherein edge portions of the prism sheet opposing each other and edge portions of the reflective polarizing plate opposing each other are located in the trenches, a third lower side plate connected to the first lower side plate, the second lower side plate, and the bottom plate, wherein the third lower side plate has a second underside guide and a second underside guide extending in the direction, and another edge of the light diffuser (diffuser 15a, see Fig. 4, Para. 0034, 0042-0044) is located in a second trench formed by the second underside guide and the second upside guide; wherein the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034) further includes a fourth lower side plate connected to the first lower side plate, the second lower side plate, and the bottom plate, and the fourth lower side plate has an opening allowing the light diffuser (diffuser 15a, see Fig. 4, Para. 0034, 0042-0044) to pass therethrough.
HASEI teaches a display device (1, see Fig. 1, Para. 0064) that includes a liquid crystal panel (2), a light diffusing plate (7, Para. 0066), and a frame (4, see Figs. 1 and 
Therefore, in view of HASEI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuromizu by remodifying the rear vessel to include a trenches  or opening formed by the underside guides and the upside guides as suggested by HASEI in order to effectively secure the diffuser, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using trenches for  supporting the diffuser in the back light would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 14, Kuromizu further discloses a difference between heights of the spacer and the light source substrate (LED boards 17, see Fig. 4 Para. 0042).
However, Kuromizu does not explicitly disclose a distance from an upper surface of the bottom plate to an upper surface of the underside guide and a thickness of the light diffuser (diffuser 15a, see Fig. 4, Para. 0034, 0042-0044) is equal to or more than 1 mm and equal to or less than 3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuromizu by forming the distance to be equal to or more than 1 mm and equal to or less than 3 mm in order to effectively support the diffuser and provide effective light coupling, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 18, Kuromizu in view of HASEI further discloses another edge of the light diffuser (7, see Figs. 1 and 2) is located in the opening.

Regarding claim 19, the teachings of Kuromizu in view of HASEI have been discussed above.
Kuromizu does not explicitly disclose a light-shielding film covering the opening.
Regarding the light-shielding film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuromizu by including the light-shielding film to cover the opening in order to prevent light leaking, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using  adhesive tape for fixing the diffuser in the back light would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 20, Kuromizu further discloses further comprising a front cover (e.g. 20a and frame-shaped bezel 13, see Figs. 2 and 4, Para. 0032 and 0046) located over and accommodating the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034).

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2012/0105737) in view of XIA et al. (US 2018/0292597 hereinafter refer as “XIA”) and further in view of KAMADA et al. (US 2018/0046031 hereinafter refer as “KAMADA”).
Regarding claims 2, 4, and 5, Kuromizu further discloses the diffuser (15a, see Fig. 4) and an optical sheet (15b) are pinched by the receiving plates (14d) of the chassis (14) and the protrusion (20a) of the frame (2, see Fig. 4, Para. 0046).
However, Kuromizu does not explicitly disclose comprising an adhesive tape fixing the light diffuser (diffuser 15a, see Fig. 4, Para. 0034, 0042-0044) to the front cover, wherein the adhesive tape is sandwiched by the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034) and the front cover and passes through the notch of the first upper side plate and the notch of the first lower side plate, as recited in claim 2; further comprising a light-shielding film covering the adhesive tape, wherein the light-shielding film covers a gap on a side surface of the light source device between the first upper side plate and the first lower side plate, as recited in claim 4; wherein the adhesive tape is in contact with the light diffuser, as recited in claim 5.
XIA teaches a backlight that includes a frame (02) disposed in a backplane (01, see Fig. 1 and 2), a diffuser (05) and a brightness enhancement film (06) are sequentially arranged in the direction from close to the bottom surface of the backplane (01); wherein an adhesive tape (07, see Figs. 2, 3b, Para. 0052) is utilized to fix all the optical films, in combination with the groove (0211) in the frame (02, Para. 0052); wherein the adhesive tape (07) is in contact with the light diffuser (2, see Fig. 15, Para. 0085). XIA further teaches a blocking portion (3011, see Figs. 17 and 18, Para. 0087). 
KAMADA teaches a liquid crystal display device (10, see Figs. 2 and 4, Para. 0141), an optical member (15, see Figs. 2 and 4, Para. 0145), a chassis (14, Para. 0145), a frame (16, see Fig. 2 and 4); wherein an elastic member (21, see Fig. 4, Para. 0154) made of urethane foam is attached to a back surface of the inner end of the frame portion (161) and the elastic member (21) has a light blocking property (see Para. 0154). KAMADA further teaches a complementary color members (22, see Fig. 2, Para. 0170) fixed to a back surface (161Aa, see Fig. 4, Para. 0176) of a frame section (161A) of the frame portion (161) with a fixing member such as a double-sided adhesive tape (not illustrated).
Therefore, in view of XIA and KAMADA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuromizu by including an adhesive tape for fixing the light diffuser to the front cover as suggested by XIA and KAMADA, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using  adhesive tape for fixing the diffuser in the backlight would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding the light-shielding film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuromizu by including the light-shielding film suggested by KAMADA in order to prevent higher percentage may leak through the gap and travel toward an end of the diffuser. One would have been motivated to make this combination to so that the color unevenness resulting from leak of light through a gap between components of the lighting device can be properly reduced (see KAMADA Para. 0061).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2012/0105737) in view of XIA et al. (US 2018/0292597 hereinafter refer as “XIA”) and further in view of HASEI et al. (US 2006/0291065 hereinafter refer as “HASEI”).
Regarding claim 6, further comprising a second adhesive tape fixing the light diffuser (diffuser 15a, see Fig. 4, Para. 0034, 0042-0044) to the front cover, wherein the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034). 
However, Kuromizu does not explicitly disclose further includes a second lower side plate opposing the first lower side plate and connected to the bottom plate, the front cover further includes a second upper side plate opposing the first upper side plate and connected to the upper plate, the second lower side plate and the second upper side plate each have a notch, and the second adhesive tape is sandwiched by the rear vessel (box-shaped chassis 14, see Fig. 4, Para. 0034) and the front cover and passes through the notch of the second upper side plate and the notch of the second lower side plate.
HASEI teaches a display device (1, see Fig. 1, Para. 0064) that includes a liquid crystal panel (2), a light diffusing plate (7, Para. 0066), and a frame (4, see Figs. 1 and 2, Para. 0065-0066) for supporting the liquid crystal panel (2) and the light diffusing plate (7, Para. 0066); wherein the frame (4) has a first lower side plate and the second lower side plate each have an upside guide each extending in a direction parallel to the bottom plate (see Fig. 2), and the light diffuser (7, see Fig. 2, Para. 0066) opposing each other are located in trenches formed by the underside guides and the upside guides; wherein the frame (4, see Figs. 1 and 6, Para. 0065) further includes a fourth lower side plate connected to the first lower side plate, the second lower side plate, and the bottom plate, and the fourth lower side plate has an opening allowing the light diffuser (7) to pass therethrough.
HASEI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuromizu by remodifying the rear vessel to include a trenches  or opening formed by the underside guides and the upside guides as suggested by HASEI in order to effectively secure the diffuser, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using trenches for  supporting the diffuser in the back light would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsiao et al. (US 9,256,102) discloses a backlight module, comprising a backsheet, and a light guide plate and a middle frame provided on the backsheet; the backsheet being assembled with multiple spacers, one side of the spacer being connected with the side wall of the backsheet; Kim (US 8,861,190) discloses a display device which can prevent a rear cover from being damaged when a front cover is coupled to or decoupled from the rear cover; Kubo (US 8,472,166) disclose a display panel includes a first end portion and a second end portion facing each other. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875